Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph B. Ryan Reg. No. 37922 on 2 August 2022.

The application has been amended as follows: Claim 1 is amended, “An apparatus comprising:
	at least one processing device comprising a processor coupled to a memory;
	said at least one processing device being configured:
	to associate a first storage node with at least a second storage node in a plurality of storage nodes of a distributed storage system, each such storage node comprising a plurality of storage devices;
	to establish a storage devices group comprising specified ones of the storage devices of the first and second storage nodes; 
	to detect an issue with a first communication channel to the first storage node; and
	responsive to the detected issue, to communicate with the first storage node via the second storage node, utilizing an alternative communication channel involving one or more storage devices of the storage devices group;
	wherein establishing the storage devices group comprising specified ones of the storage devices of the first and second storage nodes comprises initiating performance of a group formation algorithm in each of at least one of the first and second storage nodes to establish the storage devices group; and
	wherein each of the first and second storage nodes independently identifies the specified storage devices of the storage devices group.”

Claim 10 is cancelled. 

Claims 11 and 12 are amended to depend from claim 1 instead.
Claim 15 is amended, “A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device:
	to associate a first storage node with at least a second storage node in a plurality of storage nodes of a distributed storage system, each such storage node comprising a plurality of storage devices;
	to establish a storage devices group comprising specified ones of the storage devices of the first and second storage nodes; 
	to detect an issue with a first communication channel to the first storage node; and
	responsive to the detected issue, to communicate with the first storage node via the second storage node, utilizing an alternative communication channel involving one or more storage devices of the storage devices group;
	wherein establishing the storage devices group comprising specified ones of the storage devices of the first and second storage nodes comprises initiating performance of a group formation algorithm in each of at least one of the first and second storage nodes to establish the storage devices group; and
	wherein each of the first and second storage nodes independently identifies the specified storage devices of the storage devices group.”
Claim 18 is amended, “A method comprising:
	associating a first storage node with at least a second storage node in a plurality of storage nodes of a distributed storage system, each such storage node comprising a plurality of storage devices;
	establishing a storage devices group comprising specified ones of the storage devices of the first and second storage nodes; 
	detecting an issue with a first communication channel to the first storage node; and
	responsive to the detected issue, communicating with the first storage node via the second storage node, utilizing an alternative communication channel involving one or more storage devices of the storage devices group;
	wherein establishing the storage devices group comprising specified ones of the storage devices of the first and second storage nodes comprises initiating performance of a group formation algorithm in each of at least one of the first and second storage nodes to establish the storage devices group; 
	wherein each of the first and second storage nodes independently identifies the specified storage devices of the storage devices group; and
	wherein the method is performed by at least one processing device comprising a processor coupled to a memory.”
Claim 21 is added, “The method of claim 18 wherein the group formation algorithm initiated in each of the first and second storage nodes comprises:
	discovering connected storage devices; 
	ordering the discovered storage devices using one or more specified criteria; and
	selecting particular ones of the ordered storage devices as the storage devices of the storage devices group;
	wherein each of the first and second storage nodes by performance of the group formation algorithm independently defines the storage devices group.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114